Citation Nr: 1121340	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the death of the Veteran as caused by VA hospitalization or medical or surgical treatment in March and April of 2007. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to February 1969.  He died in April 2007.  The appellant is his surviving spouse.
    
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2009 Substantive Appeal (VA Form 9), the appellant requested a Central Office hearing at the Board's offices in Washington, DC, before a Member of the Board (Veterans Law Judge).  Accordingly, a Central Office hearing was scheduled for May 24, 2011.  See 38 C.F.R. §§ 20.702, 20.705 (2010).  An April 2011 letter was sent to the appellant advising her of the hearing date, time, etc.  Regardless, the appellant cancelled the hearing request in a January 2011 statement.  She also clarified in her January 2011 statement that in lieu of the Central Office hearing, she requests a hearing before a Veterans Law Judge at the RO (Travel Board hearing), on account of difficulty travelling.  Consequently, a Travel Board hearing must be scheduled before deciding this appeal, with notice sent to the appellant's address of record.  See 38 C.F.R. §§ 20.700 - 20.705 (2010). 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the earliest opportunity, with appropriate notification to the appellant and her representative.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.  If the appellant withdraws her hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


